     Case: 1:20-cv-06410 Document #: 41 Filed: 03/17/21 Page 1 of 1 PageID #:172

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Patricia Sandifer
                                   Plaintiff,
v.                                                      Case No.: 1:20−cv−06410
                                                        Honorable John Z. Lee
Trans Union LLC, et al.
                                   Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, March 17, 2021:


        MINUTE entry before the Honorable John Z. Lee: Pursuant to the stipulation of
dismissal [40], Defendant Barclays Bank Delaware is dismissed with prejudice, with each
party to bear its own fees and costs. Mailed notice (np, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
